Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 1 of 19 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                         CASE NO.:

 GILMER M. VARGAS,
 and other similarly situated individuals,

        Plaintiff (s),
 v.

 EEB ELECTRIC SERVICES CORP.
 and EDGARD E. PONCE BARRIGA,
 individually,

        Defendants,

 _______________________________/

                                     COMPLAINT
                         (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff GILMER M. VARGAS and other similarly situated

 individuals, by and through the undersigned counsel, and sues Defendants EEB

 ELECTRIC SERVICES CORP., and EDGARD E. PONCE BARRIGA individually and

 alleges:

      1. This is an action to recover money damages for unpaid wages, failure to pay

         overtime wages and retaliation under the laws of the United States. This Court has

         jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section

         216 for jurisdictional placement) (“the Act”).

      2. Plaintiff GILMER M. VARGAS is a resident of Polk County, Florida, within the

         jurisdiction of this Honorable Court and is otherwise sui juris. The Plaintiff is a

         covered employee for purposes of the Act.




                                         Page 1 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 2 of 19 PageID 2



    3. Defendant EEB ELECTRIC SERVICES CORP., (hereinafter EEB ELECTRIC

       SERVICES, or Defendant) is a Florida Profit Corporation having a place of

       business in Polk County, Florida. The Defendant was and is engaged in interstate

       commerce.

    4. The individual Defendant EDGARD E. PONCE BARRIGA was and is now the

       owner/partner and operator of EEB ELECTRIC SERVICES. This individual

       Defendant was the employer of Plaintiff and others similarly situated within the

       meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

    5. All the actions raised in this complaint took place in Polk County Florida, within

       the jurisdiction of this Court.

                               GENERAL ALLEGATIONS

    6. This cause of action is brought by Plaintiff GILMER M. VARGAS as a collective

       action to recover from Defendants,         regular wages, overtime compensation,

       liquidated damages, retaliatory damages, reasonable attorney’s fees and costs under

       the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

       “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former

       employees similarly situated to Plaintiff (“the asserted class”) who worked in

       excess of forty (40) hours during one or more weeks on or after June 2019, (the

       “material time”) without being compensated overtime wages pursuant to the FLSA.

    7. Defendant EEB ELECTRIC SERVICES is a staffing company providing labor for

       the construction industry. Defendants maintain a place of business at 3011 Ivywood

       LN, Lakeland, Florida 33810.




                                         Page 2 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 3 of 19 PageID 3



    8. Defendants EEB ELECTRIC SERVICES and EDGARD E. PONCE BARRIGA

       employed Plaintiff GILMER M. VARGAS as an electrician, from approximately

       June 17, 2019, through November 01, 2019, or 19 weeks.

    9. Plaintiff was sent to work to Randall Mechanical, Inc., a provider of for heating,

       ventilation, and air conditioning systems (HVAC) installation services, which was

       located at 3307 Clarcona Road, Apopka, FL 32703.

    10. Every day, the Plaintiff reported working directly to the worksite. The Plaintiff was

       supervised by staff from Randall Mechanical, Inc. and EEB ELECTRIC

       SERVICES.

    11. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

       hourly, construction employee with a wage rate of $15.00 an hour.

    12. While employed by Defendants Plaintiff had a regular schedule. The Plaintiff

       worked 5 days per week, an average of 40 hours weekly.

    13. However, during his employment with Defendant Plaintiff was not paid his regular

       wages for many weeks, at any rate, not even the minimum wage rate as established

       by the Fair Labor Standards Act.

    14. In addition, the Plaintiff did not receive payment for a total of 18 overtime hours,

       produced in 2 weeks.

    15. The Plaintiff did not clock-in and out, but he signed timesheets from Randall

       Mechanical, Inc. Defendants were able to track the hours worked by the Plaintiff

       and other similarly situated individuals.

    16. Therefore, Defendant willfully failed to pay Plaintiff regular wages and overtime

       hours at the rate of time and one-half his regular rate for every hour that he worked



                                        Page 3 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 4 of 19 PageID 4



       in excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

       of 1938 (29 U.S.C. 207(a)(1).

    17. Between June and July 2019, the Plaintiff received a total of $1,600.00 as partial

       payment for his working hours.

    18. The Plaintiff was paid cash without any paystub providing basic information about

       the total number of days and hours worked, wage-rate, etc.

    19. The Plaintiff was not in agreement with the lack of payment for his working hours

       and he complained to the Defendants several times, Defendants always promised

       to pay him soon, but they did not fix the situation.

    20. On or about November 01, 2019, the Plaintiff was called to a meeting with the

       management of Randall Mechanical and EEB ELECTRIC SERVICES. In this

       meeting, Plaintiff complained about his unpaid wages. to the owner of EEB

       ELECTRIC SERVICES. As a result of the Plaintiff’s complaints, the owner of EEB

       ELECTRIC SERVICES the business, EDGARD E. PONCE BARRIGA, refused

       to pay Plaintiff his rightful wages and fired him.

    21. The Plaintiff is not in possession of time and payment records, but he will provide

       a preliminary good faith estimate of his unpaid wages. The Plaintiff will adjust his

       calculations after proper discovery.

    22. Plaintiff GILMER M. VARGAS seeks to recover regular wages, overtime hours,

       liquidated and retaliatory damages, as well as any other relief as allowable by law.

    23. The additional persons who may become Plaintiffs in this action are/were non-

       exempt hourly employees who worked in excess of forty (40) hours during one or

       more workweeks during the relevant time period, but who did not receive minimum



                                       Page 4 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 5 of 19 PageID 5



       wages and overtime payment at one and one-half times their regular rate for their

       hours worked in excess of forty (40) hours.

                              COUNT I:
   WAGE AND HOUR FEDERAL STATUTORY VIOLATION of 29 U.S.C. § 207
    (a)(1); FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

    24. Plaintiff GILMER M. VARGAS re-adopts every factual allegation as stated in

       paragraphs 1-23 above as if set out in full herein.

    25. This action is brought by Plaintiff GILMER M. VARGAS, and those similarly-

       situated, to recover from his employer unpaid overtime compensation, as well as

       an additional amount as liquidated damages, costs, and reasonable attorney’s fees

       under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

       provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall

       employ any of his employees… for a workweek longer than 40 hours unless such

       employee receives compensation for his employment in excess of the hours above

       specified at a rate not less than one and a half times the regular rate at which he is

       employed.”

    26. The employer EEB ELECTRIC SERVICES was engaged in interstate commerce

       as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

       defendant is a staffing business providing workers for construction companies. The

       Defendant has more than two employees directly and recurrently engaged in

       interstate commerce. Upon information and belief, the annual gross revenue of the

       Employer/Defendant was always in excess of $500,000 per annum. Therefore,

       there is enterprise coverage.




                                       Page 5 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 6 of 19 PageID 6



    27. The Plaintiff was employed by an enterprise engaged in interstate commerce. The

       Perre3rlaintiff and other employees similarly situated handled and worked on goods

       and materials and materials that were moved across State lines at any time in the

       course of business. Therefore, there is individual coverage.

    28. Defendants EEB ELECTRIC SERVICES and EDGARD E. PONCE BARRIGA

       employed Plaintiff GILMER M. VARGAS as an electrician, from approximately

       June 17, 2019, through November 01, 2019, or 19 weeks.

    29. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

       hourly construction worker with a wage rate of $15.00 an hour. The Plaintiff's

       overtime rate should be $22.50 an hour.

    30. While employed by Defendants Plaintiff had a regular schedule and he worked an

       average of 40 hours per week. However, in 2 weeks the Plaintiff worked a total of

       18 overtime hours that were not paid at any rate, not even at the minimum wage

       rate.

    31. The Plaintiff did not clock-in and out, but he signed timesheets and Defendants

       were able to keep track of the hours worked by Plaintiff and other similarly situated

       individuals.

    32. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

       time and one-half his regular rate for every hour that he worked in excess of forty

       (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

       207(a)(1).

    33. The records, if any, concerning the number of hours worked by Plaintiff and all

       other employees, and the compensation actually paid to such employees should be



                                       Page 6 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 7 of 19 PageID 7



       in the possession and custody of Defendants. However, upon information and

       belief, Defendants did not maintain accurate and complete time records of hours

       worked by the Plaintiff and other employees in the asserted class.

    34. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

    35. Defendants never posted any notice, as required by the Fair Labor Standards Act

       and Federal Law, to inform employees of their federal rights to overtime and

       minimum wage payments. Defendants violated the Posting requirements of 29

       U.S.C. § 516.4.

    36. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

       time of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid

       overtime wages are as follows:

       *Please note that this is only a good faith estimate of the unpaid overtime. The
       plaintiff will amend his calculations after proper discovery.

           a. Total amount of alleged unpaid O/T wages:

               Four Hundred Five Dollars and 00/100 ($405.00)

           b. Calculation of such wages:

               Total weeks of employment: 19 weeks
               Total relevant number of weeks: 2 weeks
               Total number of overtime hours: 18
               Regular rate: $15.00 an hour x 1.5= $22.50
               O/T rate: $22.50

               O/T rate 22.50 x 18 O/T hours=$405.00

           c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid overtime wages.

    37. At all times material hereto, the Employers/Defendants failed to comply with Title

       29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff


                                        Page 7 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 8 of 19 PageID 8



       and those similarly-situated performed services and worked in excess of the

       maximum hours provided by the Act but no provision was made by the Defendants

       to properly pay him at the rate of time and one half for all hours worked in excess

       of forty hours (40) per workweek as provided in said Act.

    38. Defendants knew and/or showed a reckless disregard of the provisions of the Act

       concerning the payment of overtime wages as required by the Fair Labor Standards

       Act, and Plaintiff and those similarly situated are entitled to recover double

       damages.

    39. At the times mentioned, individual Defendant EDGARD E. PONCE BARRIGA

       was, and is now, the owner/director and manager of Defendant Corporation EEB

       ELECTRIC SERVICES. Individual Defendant EDGARD E. PONCE BARRIGA

       was the employer of Plaintiff and others similarly situated within the meaning of

       Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this

       individual Defendant acted directly in the interest of EEB ELECTRIC SERVICES

       in relation to its employees, including Plaintiff and others similarly situated.

       Individual Defendant EDGARD E. PONCE BARRIGA had absolute operational

       and financial control of EEB ELECTRIC SERVICES and he is jointly and severally

       liable for the Plaintiff’s damages.

    40. Defendants EEB ELECTRIC SERVICES and EDGARD E. PONCE BARRIGA

       willfully and intentionally refused to pay Plaintiff GILMER M. VARGAS overtime

       wages as required by the law of the United States and remain owing Plaintiff these

       overtime wages since the commencement of Plaintiff’s employment with

       Defendants as set forth above.



                                        Page 8 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 9 of 19 PageID 9



     41. The Plaintiff seeks to recover for any unpaid overtime wages accumulated from the

         date of hire to his last day of employment.

     42. The Plaintiff has retained the law offices of the undersigned attorney to represent

         him in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

 WHEREFORE, Plaintiff GILMER M. VARGAS and those similarly situated respectfully

 request that this Honorable Court:

     A. Enter judgment for Plaintiff GILMER M. VARGAS and other similarly situated

         and against the Defendants EEB ELECTRIC SERVICES and EDGARD E.

         PONCE BARRIGA, based on Defendants’ willful violations of the Fair Labor

         Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

     B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages

         and overtime compensation for hours worked in excess of forty weekly, with

         interest; and

     C. Award Plaintiff GILMER M. VARGAS an equal amount in double

         damages/liquidated damages; and

     D. Award Plaintiff GILMER M. VARGAS reasonable attorneys' fees and costs of suit;

         and

     E. Grant such other and further relief as this Court deems equitable and just and/or

         available pursuant to Federal Law.

                                         JURY DEMAND

 Plaintiff GILMER M. VARGAS and those similarly situated demand trial by a jury of all

 issues triable as of right by jury.



                                         Page 9 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 10 of 19 PageID 10



                                COUNT II:
         F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
        FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

     43. Plaintiff GILMER M. VARGAS re-adopts every factual allegation as stated in

        paragraphs 1-23 of this complaint as if set out in full herein.

     44. This action is brought by Plaintiff GILMER M. VARGAS and those similarly-

        situated to recover from the Employer EEB ELECTRIC SERVICES unpaid

        minimum wages, as well as an additional amount as liquidated damages, costs, and

        reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

        specifically under the provisions of 29 U.S.C. §206.

     45. The employer EEB ELECTRIC SERVICES was engaged in interstate commerce

        as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

        defendant is a staffing business providing workers for construction companies

        Defendant has more than two employees directly and recurrently engaged in

        interstate commerce. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was always in excess of $500,000 per annum. Therefore,

        there is enterprise coverage.

     46. The Plaintiff was employed by an enterprise engaged in interstate commerce. The

        Plaintiff and other employees similarly situated handled and worked on goods and

        materials and materials that were moved across State lines at any time in the course

        of business. Therefore, there is individual coverage.

     47. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

        workweek is engaged in commerce or the production of goods for commerce, or is




                                        Page 10 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 11 of 19 PageID 11



        employed in an enterprise engaged in commerce or in the production of goods for

        commerce, wages at the following rates:

        (1) except as otherwise provided in this section, not less than—

        (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

        (B) $6.55 an hour, beginning 12 months after that 60th day; and

        (C) $7.25 an hour, beginning 24 months after that 60th day

     48. Defendants EEB ELECTRIC SERVICES and EDGARD E. PONCE BARRIGA

        employed Plaintiff GILMER M. VARGAS as an electrician, from approximately

        June 17, 2019, through November 01, 2019, or 19 weeks.

     49. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

        hourly construction worker with a wage rate of $15.00 an hour.

     50. While employed by Defendants Plaintiff had a regular schedule. The Plaintiff

        worked 5 days per week, an average of 40 hours weekly.

     51. However, during his employment with Defendant Plaintiff was not paid his regular

        wages for many weeks, at any rate, not even the minimum wage rate as established

        by the Fair Labor Standards Act.

     52. The Plaintiff signed timesheets from Randall Mechanical, Inc. and Defendants were

        able to track the hours worked by Plaintiff and other similarly situated individuals.

     53. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation

        of the Fair Labor Standards Act.

     54. The records, if any, concerning the number of hours worked by Plaintiff GILMER

        M. VARGAS, and all others similarly situated employees, and the compensation

        paid to such employees should be in the possession and custody of



                                       Page 11 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 12 of 19 PageID 12



        Defendant. However, upon information and belief, Defendant did not maintain

        accurate and complete time records of hours worked by Plaintiff and other

        employees in the asserted class.

     55. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part

        516.

     56. Defendants never posted any notice, as required by the Fair Labor Standards Act

        and Federal Law, to inform employees of their federal rights to overtime and

        minimum wage payments. Defendants violated the Posting requirements of 29

        U.S.C. § 516.4.

     57. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the

        time of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid

        wages are as follows:

        *Plaintiff wage-rate was $15.00 an hour. Florida's minimum wage in 2019 is $8.46,
        which is higher than the federal minimum wage. As per FLSA regulations the
        higher minimum wage applies.

            a. Total amount of alleged unpaid wages:

                Four Thousand Eight Hundred Twenty-Nine Dollars and 60/100
                ($4,829.60)

            b. Calculation of such wages:

                Total relevant weeks of employment: 19 weeks
                Total unpaid weeks: 19 weeks
                Total hours worked: 40 hours weekly
                Florida minimum wage 2019: $8.46

                -2019 Fl. minimum wage $8.46 x 40 hrs.= $338.40 x 19 weeks=$6,429.60
                 Less 1,600.00 paid July 2019 = $4,829.60

            c. Nature of wages:

                This amount represents unpaid regular wages.


                                        Page 12 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 13 of 19 PageID 13




     58. Defendants EEB ELECTRIC SERVICES, and EDGARD E. PONCE BARRIGA

        willfully and intentionally refused to pay Plaintiff minimum wages as required by

        the law of the United States, and remain owing Plaintiff these minimum wages

        since the commencement of Plaintiff’s employment with Defendants as set forth

        above.

     59. Defendants EEB ELECTRIC SERVICES and EDGARD E. PONCE BARRIGA

        knew and/or showed a reckless disregard of the provisions of the Act concerning

        the payment of minimum wages as required by the Fair Labor Standards Act and

        remain owing Plaintiff these minimum wages as set forth above, and Plaintiff is

        entitled to recover double damages.

     60. At the times mentioned, individual Defendant EDGARD E. PONCE BARRIGA

        was, and is now, the owner/director and manager of Defendant Corporation EEB

        ELECTRIC SERVICES. Individual Defendant EDGARD E. PONCE BARRIGA

        was the employer of Plaintiff and others similarly situated within the meaning of

        Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. This

        individual Defendant acted directly in the interest of EEB ELECTRIC SERVICES

        in relation to its employees, including Plaintiff and others similarly situated.

        Individual Defendant EDGARD E. PONCE BARRIGA had absolute operational

        and financial control of EEB ELECTRIC SERVICES and he is jointly and severally

        liable for the Plaintiff’s damages.

     61. The Plaintiff has retained the law offices of the undersigned attorney to represent

        him in this action and is obligated to pay a reasonable attorneys’ fee.

                                    PRAYER FOR RELIEF


                                        Page 13 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 14 of 19 PageID 14



   WHEREFORE, Plaintiff GILMER M. VARGAS and those similarly situated respectfully

   request that this Honorable Court:

       A. Enter judgment for Plaintiff GILMER M. VARGAS and against the Defendants

           EEB ELECTRIC SERVICES, and EDGARD E. PONCE BARRIGA on the basis

           of Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

           et seq. and other Federal Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid

           minimum wages, with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                         JURY DEMAND

   Plaintiff GILMER M. VARGAS and those similarly situated demand trial by a jury of all

   issues triable as of right by jury.

                              COUNT III
      FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE OF
               PLAINTIFF; PURSUANT TO 29 U.S.C. 215(a)(3);
                     AGAINST ALL DEFENDANTS

       62. Plaintiff GILMER M. VARGAS re-adopts every factual allegation as stated in

           paragraphs 1-23 of this complaint as if set out in full herein.

       63. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§

           201-219 (section #216 for jurisdictional placement) as well as the Florida

           Constitution that vests this action within a court of competent jurisdiction.




                                           Page 14 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 15 of 19 PageID 15



     64. The employer EEB ELECTRIC SERVICES was engaged in interstate commerce

        as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

        defendant is a staffing business providing workers for construction companies

        Defendant has more than two employees directly and recurrently engaged in

        interstate commerce. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was always in excess of $500,000 per annum. Therefore,

        there is enterprise coverage.

     65. The Plaintiff was employed by an enterprise engaged in interstate commerce. The

        Plaintiff and other employees similarly situated handled and worked on goods and

        materials and materials that were moved across State lines at any time in the course

        of business. Therefore, there is individual coverage.

     66. By reason of the foregoing, Defendant’s business activities involve those to which

        the Fair Labor Standards Act applies.

     67. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

        forty hours in any workweek, the employer must compensate the employee for

        hours in excess of forty at the rate of at least one and one-half times the employee's

        regular rate…"

     68. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of

        $5.15/hr to an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

     69. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

        discharge or in any other manner discriminate against any employee because such

        employee has filed any complaint or instituted or caused to be instituted any




                                        Page 15 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 16 of 19 PageID 16



        proceeding under or related to this chapter, or has testified or is about to testify in

        any such proceeding,......”

     70. Defendants EEB ELECTRIC SERVICES and EDGARD E. PONCE BARRIGA

        employed Plaintiff GILMER M. VARGAS as an electrician, from approximately

        June 17, 2019, through November 01, 2019, or 19 weeks.

     71. The Plaintiff was a non-exempted, full-time, hourly construction worker with a

        wage rate of $15.00 an hour.

     72. While employed by Defendants Plaintiff had a regular schedule. The Plaintiff

        worked 5 days per week, an average of 40 hours weekly.

     73. However, during his employment with Defendant Plaintiff was not paid his regular

        wages for many weeks, at any rate, not even the minimum wage rate as established

        by the Fair Labor Standards Act.

     74. In addition, the Plaintiff did not receive payment for a total of 18 overtime hours,

        produced in 2 weeks.

     75. The Plaintiff did not clock-in and out, but he signed timesheets from Randall

        Mechanical, Inc. Defendants were able to track the hours worked by Plaintiff and

        other similarly situated individuals.

     76. Therefore, Defendant willfully failed to pay Plaintiff regular wages and overtime

        hours at the rate of time and one-half his regular rate for every hour that he worked

        in excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

        of 1938 (29 U.S.C. 207(a)(1).

     77. Between June and July 2019, the Plaintiff received a total of $1,600.00 as partial

        payment for his working hours.



                                        Page 16 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 17 of 19 PageID 17



     78. The Plaintiff was not in agreement with the lack of payment for his working hours

        and he complained to the Defendants several times. Defendants always promised

        to pay him soon and Plaintiff continued working and expecting to be paid.

     79. On or about November 01, 2019, the Plaintiff was called to a meeting with

        management of Randall Mechanical and EEB ELECTRIC SERVICES. In this

        meeting, Plaintiff complained about his unpaid wages to the owner of EEB

        ELECTRIC SERVICES.

     80. These complaints constituted protected activity under the Fair Labor Standards Act.

     81. Because of Plaintiff’s complaints, the owner of the EDGARD E. PONCE

        BARRIGA refused to pay Plaintiff his rightful wages and fired him.

     82. At all times during his employment, the Plaintiff performed his work satisfactorily.

        There was no reason other than retaliation to Plaintiff’s retaliatory discharge.

     83. At the times mentioned, individual Defendant EDGARD E. PONCE BARRIGA

        was, and is now, the owner/director and manager of Defendant Corporation EEB

        ELECTRIC SERVICES. Individual Defendant EDGARD E. PONCE BARRIGA

        was the employer of Plaintiff and others similarly situated within the meaning of

        Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. This

        individual Defendant acted directly in the interest of EEB ELECTRIC SERVICES

        in relation to its employees, including Plaintiff and others similarly situated.

        Individual Defendant EDGARD E. PONCE BARRIGA had absolute operational

        and financial control of EEB ELECTRIC SERVICES and he is jointly and severally

        liable for the Plaintiff’s damages.




                                        Page 17 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 18 of 19 PageID 18



      84. The motivating factor which caused the Plaintiff’s discharge as described above

           was his complaints seeking unpaid regular and overtime wages from the

           Defendants. In other words, Plaintiff would not have been discharged but for his

           complaints about unpaid overtime wages.

      85. The Defendants’ discharge of the Plaintiff was in direct violation of 29 U.S.C. 215

           (a)(3) and, as a direct result, the Plaintiff has been damaged.

      86. Plaintiff GILMER M. VARGAS has retained the law offices of the undersigned

           attorney to represent him in this action and is obligated to pay a reasonable

           attorneys’ fee.

                                     PRAYER FOR RELIEF

  WHEREFORE, Plaintiff GILMER M. VARGAS respectfully request that this Honorable

  Court:

     A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and

           procedures complained of herein violated provisions of the Fair Labor Standards

           Act;

     B. Enter judgment against Defendants EEB ELECTRIC SERVICES and EDGARD E.

           PONCE BARRIGA that Plaintiff GILMER M. VARGAS recovers compensatory,

           damages and an equal amount of liquidated damages as provided under the law and

           in 29 U.S.C. § 216(b);

     C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

     D. Order the Defendants EEB ELECTRIC SERVICES and EDGARD E. PONCE

           BARRIGA to make whole the Plaintiff by providing appropriate back pay and other




                                           Page 18 of 19
Case 8:19-cv-03060-WFJ-SPF Document 1 Filed 12/12/19 Page 19 of 19 PageID 19



          benefits wrongly denied in an amount to be shown at trial and other affirmative

          relief;

      E. Plaintiff GILMER M. VARGAS further prays for such additional relief as the

          interests of justice may require.

                                        JURY DEMAND

  Plaintiff GILMER M. VARGAS demands trial by a jury of all issues triable as of right by

  jury.

  DATED: December 12, 2019

                                                       Respectfully Submitted,


                                                       By: _/s/ Zandro E. Palma____
                                                       ZANDRO E. PALMA, P.A.
                                                       Florida Bar No.: 0024031
                                                       9100 S. Dadeland Blvd.
                                                       Suite 1500
                                                       Miami, FL 33156
                                                       Telephone: (305) 446-1500
                                                       Facsimile: (305) 446-1502
                                                       zep@thepalmalawgroup.com
                                                       Attorney for Plaintiff




                                              Page 19 of 19
